UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6832


JOSEPH EARL CLARK, II,

                    Plaintiff - Appellant,

             v.

SHAWN LINDSEY BRITT; MONICA ROSE ALMODOVAR; KATY POOLE;
PAMELA J. LOCKLEAR; RONALD COVINGTON; DEAN LOCKLEAR; TOYA
COLLINS; JUSTIN CHAVIS; JAMIE HAMMONDS; QUEEN E. GERALD;
ZERRANTI MCLEAN; SELENA BARTEE; REGINALD MEWBORN;
ELIZABETH D. WALLACE,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:18-cv-00493-CCE-JEP)


Submitted: December 16, 2021                                Decided: December 17, 2021


Before WYNN and RICHARDSON, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph Earl Clark, II, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Joseph Earl Clark, II, appeals the district court’s order accepting the

recommendation of the magistrate judge, denying in part relief on Clark’s 42 U.S.C. § 1983

action, and granting default judgment in favor of Clark against one Defendant on one of

Clark’s claims. We have reviewed the record and find no reversible error. Accordingly,

we affirm. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            2